Title: To George Washington from Major Benjamin Tallmadge, 19 November 1778
From: Tallmadge, Benjamin
To: Washington, George


  
    Bedford [N.Y.] Novr 19th 1778
  
Your Excellency’s favr of yesterday has this moment arrived—The Queries therein contained shall be immediately transmited for solution.
I have been hourly waiting, for more than two days, for a letter from Culper, & I am confident the failure must be attributed to those employed in crossing the Sound for such Dispatches, as his punctuality heretofore in fulfiling all appointments with his Post, leaves no room to doubt in the present Case. I am further induced to impute it to this Cause, inasmuch as I was lately informed that the Men, who had been employed with Lt Brewster on this business, had not yet returned to thier former Duty—I could wish that no Difficulties of this nature might prevent his letters coming in season, as it may be of the utmost importance that his Letters should be immediately forwarded to Head Qrs.
To the End that your instructions may be duly transmited, & to make some little Enquiries into the Causes of the aforementioned Delay, I determine to ride immediately to Fairfield, where Brewster has made his Port for some time.
  When Genl Scott was about leaving this Post, he proposed a plan for the Regular Conveyance of C——’s letters to your Excellency, which he intended to lay before your Excellency on his arrival at Head Qrs. I hope before the Genl removes from Fredericksburgh, his pleasure may be known, that C——r may not be at a loss how to convey his Letters, with Certainty & Expedition—His extreme cautiousness & even timidity, in his present undertaking, would not admit of having his business made known to any Persons, who are not at present his Confidants—so that, as Genl Scott observed before he left us, if it was comunicated to any other Persons he would most probably leave his present employmt immediately—I mention this, not fearing that his letters or business will be made publick at Camp, but least some Persons in this Qr should be made acquainted with his present situation, which, as I before observed, would <ma>ke him extremely unhappy, & as he assu<red us> when he embarked in the business, he should leave the Island immediately. I am with all due Respect Your most obedt & very hble Servt

  Benja. Tallmadge

